Title: To George Washington from Henry Lee, Jr., 26 August 1798
From: Lee, Henry Jr.
To: Washington, George

 

My dear Genl
Stratford 26h Aug. [1798]

I had prepared to set out for mt vernon & alexa. last week but I am obliged to stay till after our district court which happens early next month.
Then our citizens will fix on an opponent to our present representative—much as many of us approve of our govt, we find it very difficult to obtain the consent of a proper character for Congress. The present crisis imperiously commands our attention to this high duty, or I would not be detained from my promised visit—you want an annual supply of corn—you want good property annually producing revenue—these things I can furnish & together with the payment I expect to receive I shall be able to close my contract—this is an object I have much at heart, & which if Judge Wilson had not treated me very illy would have long ago have been compleated. I am with affec: respect & regard yr most ob. h: se[rvan]t

Henry Lee

